UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-6626


ROBERT ALLAN BARR,

              Plaintiff - Appellant,

         v.

DELLINGER; TURNER; BLUE; GLOVER; HUERTAS; CAPLE; HEYERTAS;
ROBBINS; HEAD NURSE LOCKAMY; INAM HINTON; JACQUELINE
POINSETT; NICOLE SPRUELL; JENNIFER B. ALMOND; DESEREE
MCGHEE; ANGELA DELLARIPA; SARAHE MCLUCAS; SHERYL HATCHER;
YOLANDA GAUSE; WAKENDA GREENE; FAUSTINA F. BROWN; DEAN
LOCKLEAR; PAMELA LOCKLEAR; CRAWFORD; V-MILSAP; RAY,

              Defendants - Appellees.



                                No. 20-6660


ROBERT ALLAN BARR,

              Plaintiff - Appellant,

         v.

CO- STAFF; CO DELLINGER; CO SHAFFER; CO TURNER; CASE MANAGER
CRAWFORD; CO BLUE; OFFICER AT HOKE; CASE MANAGER V. MILSAP;
CO ROBINSON,

              Defendants - Appellees.
Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-00215-LCB-JLW; 1:20-cv-00155-
LCB-JLW)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Allan Barr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          In these consolidated appeals, Robert Allan Barr appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 complaints. The district court referred these cases

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).            The magistrate judge

recommended that relief be denied in both actions and advised Barr that failure to file

timely, specific objections to these recommendations could waive appellate review of a

district court order based upon the recommendations.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Barr has waived appellate review by

failing to file objections to the magistrate judge’s recommendations after receiving proper

notice.

          Accordingly, we affirm the judgments of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               3